DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Aten (US 9,873,504 B2) discloses a nacelle of an aircraft (12), the nacelle having an air intake (fig. 1) and comprising: a structure (fig. 3), an upstream cowl (58) fixed to the structure to create an aerodynamic surface and extending rearward from the air intake (fig. 2), an upper cowl (upper portions of 36, 38) arranged in an upper part of the nacelle and to the rear of the upstream cowl (fig. 2) and having a starboard-side door (38) and a port-side door (36), each door being articulated between a closed position in which the door is aerodynamically continuous with other cowls (fig. 1) and an open position in which the door uncovers an opening in the nacelle (figs. 2 and 3), each door having a front edge arranged at the front of the door (50, 52), a rear edge arranged at the rear of the door (54, 56), an inner edge which, in the closed position, is contiguous with the inner edge of the other door (42, 44), and an outer edge arranged on the opposite side of the door to the inner edge (46, 48), for each door, an articulation (104) arranged at a level of the outer edge (fig. 3, the hinges 104 are configured to be level with the bottom edge 
Oberle et al. (US 2007/0278345 A1) teaches for each door (46), a locking system on the structure of the nacelle (para. [0050]) and distributed between the front edge and the rear edge of the respective door (para. [0050], regarding two bolts disposed in the rear and two others in the front).
Guillaume et al. (US 2011/0297787 A1) teaches each locking system comprising a locking bolt (34) that can be actuated and can move horizontally on the structure (figs. 3a and 3b) and, for each locking bolt, a strike secured to the respective door (36) and which the locking bolt enters in a locked position and leaves in an unlocked position (figs. 3a and 3b), the locking systemPage 2 of 7Appl. No. 16/689,188 Attorney Docket No. 5626.139109Reply to Office Action of August 23, 2021being able to move between the locked position in which the locking system blocks the movement of the door with respect to the structure (fig. 3a) and the unlocked position in which it allows the door to move with respect to the structure (fig. 3b).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the articulation allowing the door to open centrally by rotating about its outer edge and to move from the open position to the closed position and vice versa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.